Citation Nr: 1100889	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-05 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension to include 
as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision.

In connection with this appeal, the Veteran requested a hearing 
before a Decision Review Officer at the RO.  He withdrew his 
hearing request in October 2006.  

The issue of entitlement to service connection for hypertension 
to include as secondary to herbicide exposure is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A current diagnosis of PTSD is not shown.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in July and October 2004 that fully addressed 
all three notice elements.  The letters were sent prior to the 
initial AOJ decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in March 2006.  Any defect as to the timing of this 
notice was cured because the RO readjudicated the claim to 
include in the December 2006 statement of the case and the June 
and August 2010 supplemental statements of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, 
service personnel records, and VA clinical records.  The Veteran 
was afforded a complete and thorough VA psychiatric examination 
in furtherance of his claim.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion 

During the pendency of the appeal, the regulation pertaining to 
service connection for PTSD was amended.  Effective July 13, 
2010, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in- service stressor occurred.  If the stressor 
claimed by the veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that the veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortal fire; grenade; small arms fire, included 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psychophysiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f) (2010).

In general terms, the foregoing regulation eases the burden of 
veterans in establishing entitlement to service connection for 
PTSD claimed as due to stressors experienced in combat-like 
situations.  What has not changed is the requirement that there 
be a present diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  See 38 C.F.R. § 3.304(f) (2009).  Indeed, a claim of 
service connection must be accompanied by medical evidence 
establishing that the claimant currently has the claimed 
disability.  Absent proof of a present disability, there can be 
no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The service treatment records indicate no mental health 
treatment, and no psychiatric diagnoses were rendered in service.

The record reflects a long history of alcohol abuse as well as 
substance abuse to a lesser degree.  As to psychiatric treatment 
or psychotherapy, the record reflects very little.  In July 2003, 
the Veteran initially presented at VA requesting evaluation for 
PTSD.  A provisional diagnosis of PTSD was rendered.  Later that 
month, there was a diagnosis of rule out PTSD.  The Veteran 
sought no more mental health treatment subsequent to July 2003.  

In July 2010, the Veteran underwent a comprehensive VA PTSD 
examination.  The examination report reflects an extensive 
interview and indicates that the examiner reviewed the service 
records and claims file thoroughly.  In the examination report, 
the examiner detailed the Veteran's social history, which 
included failed marriages, alcohol and substance abuse, as well 
as domestic violence.  Based on information provided by the 
Veteran and a review of the evidence, the examiner diagnosed a 
substance induced mood disorder and alcohol abuse.  The examiner 
failed to diagnosis PTSD explaining that the Veteran was vague in 
describing symptomatology that was attributable to military 
service, and he did not report symptoms consistent with PTSD such 
as reexperiencing, avoidance, hyperarousal, or numbing.  The 
Veteran's problems with irritability were present mainly with 
drinking and thus could not be attributed to PTSD.  Some 
depressive symptoms were due to the recent death of his father.  
The examiner stated that "the bulk of the Veteran's psychosocial 
difficulties [were] related to his drinking and not related to 
any other specific psychiatric disorder at this time."

Because the record contains no definitive diagnosis of PTSD, 
service connection for PTSD is denied.  38 C.F.R. §§ 3.304(f), 
4.125(a); Gilpin, supra; Degmetich, supra.  

A claimant generally is not competent to diagnose his specific 
mental condition; he is only competent to identify and explain 
the symptoms that he observes and experiences.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by a claimant's description of the 
claim, reported symptoms, and the other information of record.  
Id. at 5-6.  Nonetheless, the Board need not consider entitlement 
to service connection for the Veteran's alcohol abuse and ensuing 
substance induced mood disorder.  In pertinent part, Section 8052 
of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, 
effective for claims filed after October 31, 1990, as in this 
case, payment of compensation for a disability that is a result 
of a veteran's own alcohol or drug abuse.  It follows that the 
Board need not consider entitlement to service connection for the 
currently diagnosed substance induced mood disorder or alcohol 
abuse although the Veteran did report drinking during service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant an even more favorable 
decision.


ORDER

Service connection for PTSD is denied.


REMAND

With respect to his claim of entitlement to service connection 
for hypertension, the Veteran has indicated treatment by Dr. C.O. 
of Rosenberg, Texas.  Although the Veteran provided the 
physician's name, contact information, and dates of treatment, 
the RO has made no effort to obtain records from Dr. C.O.  
Because records from this physician are highly relevant to the 
Veteran's claim, the RO must make reasonable efforts to obtain 
these records after securing the necessary release from the 
Veteran.  In the event that the records indicate a potential 
nexus between the Veteran's hypertension and service, but are not 
in and of themselves sufficient for a grant of benefits, a VA 
examination must be scheduled for a nexus opinion.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  After obtaining the requisite release 
from the Veteran, make reasonable efforts to 
obtain medical records from Dr. C.O. of 
Rosenberg, TX.  In the event that the records 
are not available, the RO must document its 
efforts to secure them.

2.  If evidence obtained from Dr. C.O. or any 
other evidence points to a potential link 
between the Veteran's hypertension and 
service but is insufficient for a grant of 
benefits, the RO must schedule a VA medical 
examination for an opinion regarding whether 
the Veteran's hypertension is at least as 
likely as not (50 percent or greater 
likelihood) related to service.  A rationale 
for all findings and conclusions should be 
provided, and the examination must review all 
pertinent documents in the claims file in 
conjunction with the examination and indicate 
in the examination report whether the 
requested review took place.

3.  Review the record and ensure that all the 
above actions are completed.  When the RO/AMC 
is satisfied that the record is complete and 
the examination (if conducted) is adequate 
for rating purposes, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, furnish the Veteran 
and his representative with a supplemental 
statement of the case and allow the 
appropriate time for response.  Thereafter, 
the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


